DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
In line 3 of claim 5, “second medullary stem” should be “second intramedullary stem”. 
In line 4 of claim 5, “the two intramedullary stems” should refer back to “the first and second intramedullary stems”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the adjustable height manifold" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It appears as though claim 21 should depend from claim 2.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-20 and 22-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0217401 to de Beaubien.	As to claim 1, de Beaubien discloses a therapeutic agent delivery system, the system comprising: a first intramedullary stem (218, Figure 8) configured to be disposed in a first medullary canal of a first bone, the first stem comprising: an elongate body having a longitudinal axis, a first end, and a second end opposite the first end, and a channel (324, Figure 10) extending between the first end and the second end; a plurality of protrusions (fins, 328) extending radially outward from the elongate body, wherein adjacent protrusions define one or more fluted regions therebetween, and wherein the plurality of protrusions are configured to engage the first medullary canal in a stable fashion, and wherein one or more outlet holes (322) are disposed in the one or more fluted regions, the one or more outlet holes in fluid communication with the channel (Figure 10); a second intramedullary stem (250) configured to be disposed in a second medullary canal of a second bone, the second stem comprising: an elongate body having a longitudinal axis, a first end, a second end opposite the first end, and a channel (222) extending between the first end and the second end; a plurality of protrusions (228) extending radially outward from the elongate body, wherein adjacent protrusions define one or more fluted regions therebetween, and wherein the plurality of protrusions are configured to engage the first medullary canal in stable fashion, and wherein one or more outlet holes (222) are disposed in the one or more fluted regions, the one or more outlet holes in fluid communication with the channel; and a by engaging the flanged region and preventing further rotation of the first or second stem relative to the coupling member (fasteners, 424: Figure 10).	As to claim 16, de Beaubien discloses the system wherein the coupling member comprises a snap fit section or a dovetail section for engaging a corresponding dovetailed section or a corresponding snap fit section on the first stem or the second stem (Figure 10 and [0046]).	As to claim 17, de Beaubien discloses the system wherein the channel extends from the first end to the second end of the first or second stem, and wherein the channel extends through both the first end and the second end (324, 224, Figure 10).	As to claim 18, de Beaubien discloses the system further comprising a plug disposed in the channel at the second end of the first stem or the second stem (236/336 and Figures 9 and 11).	As to claim 19, de Beaubien discloses the system wherein the channel is a blind channel in the first stem or the second stem, the blind channel having a closed second end (236/336 and Figures 9 and 11).	As to claim 20, de Beaubien discloses the system wherein the elongate body of the first stem or the second stem is tapered (Figures 8-9 and 11).	As to claim 22, de Beaubien discloses the system wherein the coupling member comprises a housing, and wherein a concave groove is disposed circumferentially around at least a portion of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0217401 to de Beaubien in view of US 5,549,702 to Ries.	As to claim 26, de Beaubien discloses fails to disclose the system wherein the plurality of protrusions in the first stem or the second stem are spirally disposed therearound, or wherein the one or more fluted regions in the first stem or the second stem are spirally disposed therearound. Ries discloses the system wherein the plurality of protrusions in the first stem or the second stem are spirally disposed therearound, or wherein the one or more fluted regions in the first stem or the second stem are spirally disposed therearound (30, Figures 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a helical structure so that the sleeve can be removed from within the medullary canal by unscrewing the construct (Column 4, lines 16-34).
Allowable Subject Matter
Claims 2-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	As to claim 2, the prior art of record fails to teach, disclose or render obvious the system “wherein the coupling member comprises an adjustable height manifold configured to increase or decrease a distance between the first ends of the two intramedullary stems when the adjustable height manifold is actuated” in addition to other limitations. 	As to claim 5, the prior art of record fails to teach, disclose or render obvious the system “wherein the coupling member comprises a wedge element, wherein disposition of the wedge element between the first end of the first intramedullary stem and the first end of the second intramedullary stem adjusts a distance between the first ends of the two intramedullary stems.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783